Martin, J.
I still retain the opinion I formed last summer, that, on principle, the law is in this case with the plaintiffs; but the argument on the re-hearing and a further consideration of the case, have convinced me that the decisions of the courts of this state, and of the union, support the plea of the defendant I therefore yield to the current of authorities, conscious that it is not my own individual opinion of the right of the parties, which I am to pronounce; but that which I think to be in accordance with the law of the land, evidenced by fee decision of courts.
It is clear, that in the highest tribunals of the principal states in the union, and in the supreme court of the United States, the plea of the defendants would be sustained, and I agree with my colleagues in the opinion that it must prevail here.